DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing and internal cavity of the tongue depressor (see Claims 4 and 6), and the configurations of Claims 8, 17, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Ahn (US 20120043475 A1).
With respect to Claim 22, Ahn teaches a patient support (Paragraphs 3, 46, 108, 130, 183, and Figure 3B), comprising: a cushion (24); and a radiopaque assembly coupled to the exterior surface of the cushion, comprising: a radiolucent plate, and a .

Claim 22 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Bettega (US 2012/0167897 A1).
With respect to Claim 22, Bettega teaches a patient support (Paragraphs 1, 7, and 8), comprising: a cushion (10, Paragraph 29); and a radiopaque assembly coupled to the exterior surface of the cushion, comprising: a radiolucent plate (Paragraph 10), and a plurality of radiopaque indicia arranged on the radiolucent plate in an arrangement that includes spatial location information (Paragraphs 22 and 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Johnson (US 9,504,537 B2), in view of U.S. Patent Application Publication to Bettega (US 2012/0167897 A1) and further in view of U.S. Patent Application Publication to Hashemian, et al. (US 2016/0015321 A1).
With respect to Claim 1, Johnson teaches a bite block (100/200/300; Abstract, Column 1, Lines 32-35, and Figure 1), comprising:
a mouthpiece (60; Figures 1-10) having formed therein a channel (11, 13) that is shaped to be retained by a patient's teeth when positioned in an oral cavity of the patient (Column 1, Line 60-Column 2, Line 12; and Column 6, Line 55-Column 7, Line 33);
a port (28) extending through the mouthpiece from a forward surface of the mouthpiece to a rear surface of the mouthpiece (Column 8, Lines 17-29; Figures 2 and 3);
a tongue depressor (40; Column 1, Line 60-Column 2, Line 12; and Column 5, Lines 1-34);
a sheath (30) extending from a proximal end at the rear surface of the mouthpiece to a distal end at the tongue depressor to couple the mouthpiece to the tongue depressor (Column 6, Lines 4-10 and 32-43; and Column 8, Lines 30-65).
Johnson does not teach at least one radiopaque marker coupled to the tongue depressor and a pH sensor coupled to the tongue depressor.
Bettega teaches a bite block (10) appliance to maintain positioning of oral tissue during radiation therapy (Paragraphs 1, 7, 8, and 36; Figure 1), with an upper and lower jaw portion (20) of elastic material (Paragraph 40), held between upper teeth (at 26, 28) and lower teeth (at 30, 32), with a port and sheath connecting a tongue depressor portion (50) to the jaw portion via a sheath and port (male/female connector; see Paragraphs 12-13 and 37-38), and having a dosimeter and radiopaque markers coupled thereon (Paragraphs 26 and 28).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ radiopaque markings and a dosimeter in an appliance to hold a patient’s mouth during radiotherapy, as suggested by Bettega, in the apparatus of Johnson, thereby providing safer and more accurate treatment by giving feedback on accumulated dose in areas of tissue not being targeted and for positioning the radiation beam in relation to targeted areas, using patient images of said markings, as suggested by Bettega (Paragraphs 1, 7, 8, 26, and 28).
Hashemian teaches an intraoral appliance (200) for fitting over a patient’s teeth during medical treatments, with pH sensors (220) embedded therein (Abstract, Paragraphs 20-24, and throughout disclosure), including in an area of the tongue (Figure 3), for measuring, wirelessly transmitting, and displaying to a physician, oral health feedback throughout a series of medical treatments (Paragraphs 22, 31, 32, 34, 46; Figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ pH sensors in an oral appliance worn by a patient throughout treatment procedures, as suggested by Hashemian, in the apparatus of Johnson, to provide automated feedback on oral health of the patient during treatments for evaluation of treatment safety and efficacy, as suggested by Hashemian (Paragraphs 5, 6, 20, and 31-34).
With respect to Claims 2 and 3, Johnson further teaches that the sheath is a telescoping sheath that is operable to be adjusted to change a depth of the tongue depressor relative to the rear surface of the mouthpiece, said bite block further comprising a distance scale (G) coupled to the telescoping sheath (e.g., the adjustment guide), wherein the distance scale indicates the depth of the tongue depressor as the telescoping sheath is adjusted (Column 7, Line 65-Column 8, Line 7; Column 8, Lines 17-29).
With respect to Claim 4, Johnson further teaches that the tongue depressor comprises a housing (40) having an internal cavity (Column 8, Lines 17-65) and Hashemian further teaches coupling feedback sensors, including the pH sensor inside internal cavities of the appliance (Paragraphs 165-178).
With respect to Claim 5, Bettega further teaches at least one dosimeter coupled to at least one of the sheath or the tongue depressor (Paragraph 26).
With respect to Claims 6 and 9, Johnson further teaches that the tongue depressor (40) comprises a housing and sheath, each having an internal cavity (Column 8, Lines 17-65) and Bettega further teaches the at least one dosimeter is removably arranged in an internal cavity of the appliance (Paragraphs 26, 37, and 38).
With respect to Claim 10, Johnson further teaches at least one additional radiopaque marker coupled to at least one of the mouthpiece or the sheath (Paragraphs 26, 37, and 38).
With respect to Claim 11, Bettega further teaches that the at least one radiopaque marker comprises a plurality of radiopaque markers arranged in a pattern that provides for localization of the tongue depressor in an x-ray image that depicts the tongue depressor (Paragraph 28).
With respect to Claims 12 and 13, Johnson further teaches that the mouthpiece is composed of a flexible plastic (Column 13, Lines 50-62).
With respect to Claim 14, Johnson further teaches a plurality of ridges (12I, 12O) formed in the channels in order to provide a surface for receiving a putty (Column 7, Lines 28-33; Figure 13).
With respect to Claim 19, Bettega further teaches an attachment guide (70) formed at the proximal end of the sheath and extending from the rear surface of the mouthpiece to the forward surface of the mouthpiece, the attachment guide having a threaded portion that extends beyond the forward surface of the mouthpiece, and a nut (80) configured to be received by the threaded portion of the attachment guide and to secure the mouthpiece to a face mask (90) that is arranged between the nut and the mouthpiece (Paragraphs 46-47).
With respect to Claim 21, Bettega teaches the radiopaque marker(s) of the apparatus, but is silent with respect to their shape.
The examiner takes official notice that spheres, beads, and wires are all commonly known, long-standing shapes for radiopaque markers in phantoms and supporting devices for patient having imaging during radiotherapy, depending on the size, configuration, and area shape of the treatment location within the patient.
It would have been a simple matter of design choice for a skilled artisan to choose spheres, beads, or wires for the shape of radiopaque markers, tailoring them to the area of interest in the patient and any imaging requirements, Furthermore, the applicant has not placed any criticality on the shapes of the radiopaque markers, listing them as exemplary with “other markers” in Paragraph 21 of Applicant’s Specification, and has not indicated that any long-standing problem in the art is solved by limiting the shapes of the markers to those disclosed in the above claims.

Claims 1, 2, 4-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Li (US 2010/0294283 A1) in view of U.S. Patent to Koller (US 9,079,024 B2), and further in view of Hashemian.
With respect to Claim 1, Li teaches a bite block (tissue retention system, 10; Abstract, Paragraphs 1, 7, and 8) comprising an upper jaw portion (12) having receiving channels (50) for upper teeth, a lower jaw portion (14) having receiving channels (52) for lower teeth, said portions connected for movement via a hinge (16; Paragraphs 9, 10, 14, 51, 52, and 57), and a tongue depressor/retaining portion (30) coupled to said jaw portions via a port (46) extending through the mouthpiece from a forward surface of the mouthpiece to a rear surface of the mouthpiece (Paragraphs 52 and 57), and a sheath (36) extending from a proximal end at the rear surface of the mouthpiece to a distal end at the tongue depressor to couple the mouthpiece to the tongue depressor (Paragraphs 52, 57, and Figure 8A), with a sensor coupled to said tongue depressor (Paragraph 53).
Li does not teach at least one radiopaque marker coupled to the tongue depressor and that said sensor coupled to the tongue depressor is a pH sensor.
Koller teaches a bite block with tooth retaining channels (Column 5, Lines 56-66) for use in radiosurgery and medical imaging (Abstract and Column 1, Lines 6-9) wherein at least one radiopaque marker is coupled to the bite block in multiple areas to make tissue visible in imaging for treatment (Column 4, Lines 62-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ radiopaque markers in a tissue retention system, as suggested by Koller, in the apparatus of Li, to provide visibility of areas to be treated or avoided during radiosurgery, while holding patient tissue in a desired configuration, as suggested by Koller (Abstract; Column 1, Lines 6-9, and Column 4, Lines 62-67).
Hashemian teaches an intraoral appliance (200) for fitting over a patient’s teeth during medical treatments, with pH sensors (220) embedded therein (Abstract, Paragraphs 20-24, and throughout disclosure), including in an area of the tongue (Figure 3), for measuring, wirelessly transmitting, and displaying to a physician, oral health feedback throughout a series of medical treatments (Paragraphs 22, 31, 32, 34, 46; Figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ pH sensors in an oral appliance worn by a patient throughout treatment procedures, as suggested by Hashemian, in the apparatus of Li, as modified by Koller, to provide automated feedback on oral health of the patient during treatments for evaluation of treatment safety and efficacy, as suggested by Hashemian (Paragraphs 5, 6, 20, and 31-34).
With respect to Claim 2, Li further teaches that the sheath is a telescoping sheath insofar that it is operable to be adjusted to change a depth of the tongue depressor relative to the rear surface of the mouthpiece (Paragraph 56).
With respect to Claim 4, Li further teaches that the tongue depressor comprises a housing having an internal cavity (within 30) and the sensor is arranged within the internal cavity (Paragraph 53).
With respect to Claims 5, 6, and 9, Koller further teaches that said appliance has internal cavities throughout (Column 3, Line 64-Column 4, Line 2), and at least one dosimeter coupled to at least one of the sheath or the tongue depressor, throughout the entire area of the appliance (Column 5, Lines 1-12).
With respect to Claim 7, Koller further teaches that the at least one dosimeter comprises at least one of a diode dosimeter, an ion chamber dosimeter, or a film dosimeter (Column 5, Lines 1-12).
With respect to Claim 10, Koller further teaches at least one additional radiopaque marker coupled to at least one of the mouthpiece or the sheath (Column 4, Lines 62-67).
With respect to Claim 11, Koller further teaches that the at least one radiopaque marker comprises a plurality of radiopaque markers arranged in a pattern that provides for localization of the tongue depressor in an x-ray image that depicts the tongue depressor (Column 4, Lines 62-67).
With respect to Claims 12 and 13, Li further teaches that the mouthpiece is composed of a flexible plastic material (Paragraphs 10, 14, and 86).
With respect to Claim 16, Li further teaches a port (34) formed in the tongue depressor and extending to an exterior surface of the tongue depressor (via 104) to provide for fluid communication (e.g., air) through the exterior surface of the tongue depressor (Paragraphs 51, 52, and 64).
With respect to Claim 17, Li further teaches that the port fluidly couples the sheath to the exterior surface of the tongue depressor, such that a fluid provided to the sheath can flow through the exterior surface of the tongue depressor into the oral cavity of the patient (Paragraphs 51, 52, and 64; and Figure 1).
With respect to Claim 18, Li further teaches that the tongue depressor comprises a housing having an internal cavity (at 30), and wherein the port formed in the tongue depressor extends from the internal cavity to the exterior surface in order to provide fluid communication between the internal cavity and the exterior surface of the tongue depressor.
With respect to Claim 21, Koller teaches the radiopaque marker(s) of the apparatus, but is silent with respect to their shape.
The examiner takes official notice that spheres, beads, and wires are all commonly known, long-standing shapes for radiopaque markers in phantoms and supporting devices for patient having imaging during radiotherapy, depending on the size, configuration, and area shape of the treatment location within the patient.
It would have been a simple matter of design choice for a skilled artisan to choose spheres, beads, or wires for the shape of radiopaque markers, tailoring them to the area of interest in the patient and any imaging requirements, Furthermore, the applicant has not placed any criticality on the shapes of the radiopaque markers, listing them as exemplary with “other markers” in Paragraph 21 of Applicant’s Specification, and has not indicated that any long-standing problem in the art is solved by limiting the shapes of the markers to those disclosed in the above claims.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as modified by Bettega and Hashemian above, and further in view of U.S. Patent Application Publication to Ahn (US 2012/0043475 A1).
With respect to Claims 7 and 8, Johnson, as modified by Bettega and Hashemian for Claim 5 above, teach most of the elements of the claimed invention, including the elements of parent Claim 5, and Bettega further teaches that the at least one dosimeter comprises at least one of a diode dosimeter, an ion chamber dosimeter, or a film dosimeter, said appliance further comprising at least one slit (24) formed in the tongue depressor (Paragraphs 27, 37, and 38). 
Bettega does not teach that said dosimeter is specifically a film dosimeter, or that it is arranged in said slit.
Ahn teaches apparatus for positioning and monitoring a patient area undergoing radiation therapy, including oral bite blocks, wherein said bite block (oral appliance, see Paragraph 145) includes sensors for treatment verification, said sensors placed throughout the appliance to measure multiple targeted and healthy areas within the patient ROI, including the teeth, tongue, cheek, and other areas (Paragraphs 75-80), and further include placement within a slot in the appliance, located at the joining of the upper and lower tooth portions (Paragraph 147), where patient movement is most likely to take place during breathing or swallowing, if possible (Paragraphs 135-137).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a sensor in a slot between upper and lower tooth portions of an intraoral appliance worn during radiation therapy, as suggested by Ahn, in the apparatus of Johnson, Bettega, and Hashemian, to provide an indication of accuracy of treatment in an area experiencing a higher amount of patient movement, as suggested by Ahn (Paragraphs 135-137 and 147).
Bettega does not teach that said dosimeter is specifically a film dosimeter.
The examiner takes official notice that film dosimeters are often chosen over thin film, small profile, digital dosimeters due to their lower cost, ease of manufacture, and wireless usage, and have long been used especially in dental imagery and treatments. 
It would have been a simple matter of design choice for a skilled artisan to choose a film dosimeter for use as a dental dosimeter, providing a less expensive, wireless dosimeter for use in a patient oral cavity. Furthermore, the applicant has not placed any criticality on the type of dosimeter employed, listing them as exemplary with “other suitable dosimeters” in Paragraph 18 of Applicant’s Specification, and has not indicated that any long-standing problem in the art is solved by limiting the dosimeter to a film type.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as modified by Bettega and Hashemian above, and further in view of U.S. Patent Application Publication to Fischer, et al. (US 2004/0033468 A1).
With respect to Claim 15, Johnson, as modified by Bettega and Hashemian for Claim 1 above, teach most of the elements of the claimed invention, including a tongue depressor, but do not teach a flavored coating thereon.
Fischer teaches a bite block system with a tongue spanning portion (Abstract, Figures 8A-D and Paragraphs 66-69), wherein said bite block is coated or infused with a flavoring for patient comfort (Paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ flavoring in a patient bite block, as suggested by Fischer, in the apparatus of Johnson, Bettega, and Hashemian, to provide a more pleasant patient experience, as suggested by Fischer (Paragraphs 65-69).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as modified by Koller and Hashemian above, and further in view of Fischer.
With respect to Claim 15, Li, as modified by Koller and Hashemian for Claim 1 above, teach most of the elements of the claimed invention, including a tongue depressor, but do not teach a flavored coating thereon.
Fischer teaches a bite block system with a tongue spanning portion (Abstract, Figures 8A-D and Paragraphs 66-69), wherein said bite block is coated or infused with a flavoring for patient comfort (Paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ flavoring in a patient bite block, as suggested by Fischer, in the apparatus of Li, Koller, and Hashemian, to provide a more pleasant patient experience, as suggested by Fischer (Paragraphs 65-69).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as modified by Bettega and Hashemian above, and further in view of U.S. Patent to Sieben, et al. (US 6,245,057 B1).
With respect to Claim 20, Johnson, as modified by Bettega and Hashemian for Claim 1 above, teach most of the elements of the claimed invention, including a pH sensor, but is silent with respect to the exact type of pH sensor.
Sieben teaches the use of a pH ion selective field effect transistors as a pH sensor in a health monitoring device for patients being treated for cancer (Abstract, Column 3, Line 63-Column 4, Line 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an ion-selective pH-FET as a pH sensor for monitoring the health of an area of a patient being treated for cancer, as suggested by Sieben, in the apparatus of Johnson, Bettega, and Hashemian, to provide a preferred state-of-the-art sensor for monitoring the health of a cancer patient undergoing treatment, as suggested by Sieben (Column 3, Line 63-Column 4, Line 33). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as modified by Koller and Hashemian above, and further in view of Sieben.
With respect to Claim 20, Li, as modified by Koller and Hashemian for Claim 1 above, teach most of the elements of the claimed invention, including a pH sensor, but is silent with respect to the exact type of pH sensor.
Sieben teaches the use of a pH ion selective field effect transistors as a pH sensor in a health monitoring device for patients being treated for cancer (Abstract, Column 3, Line 63-Column 4, Line 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an ion-selective pH-FET as a pH sensor for monitoring the health of an area of a patient being treated for cancer, as suggested by Sieben, in the apparatus of Li, Koller, and Hashemian, to provide a preferred state-of-the-art sensor for monitoring the health of a cancer patient undergoing treatment, as suggested by Sieben (Column 3, Line 63-Column 4, Line 33). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Chmiel, et al. (US 5,269,175), Suri, et al. (US 9,757,065 B1), Levine, et al. (US 2015/0037749 A1), Nobrega, et al. (US 2017/0304024 A1), and Shanjani, et al. (US 2018/0000563 A1) teach oral appliances and mouthpieces with sensors, including dosimeters, pH sensors, pH-FET sensors, and various configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/12/2021